Citation Nr: 0916656	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to May 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran's claims file was subsequently transferred to the 
Waco, Texas RO. 



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran has been diagnosed as having PTSD related to her 
military service, and there are notations of military sexual 
trauma in her post-service treatment records.  There are also 
allegations of the Veteran's exposure to improper treatment 
of the K9 patrol dogs with whom she worked.  The Veteran is 
also diagnosed as having depression and major depressive 
disorder.  The Veteran contends that many events in service 
caused her current psychiatric disabilities, and that her 
currently diagnosed depression is secondarily related to her 
service-connected disabilities.  Service treatment records 
reflect treatment for complaints of a depressed mood, there 
was no concrete diagnosis made, but an August 1997 notation 
reflects that the Veteran's diagnosis was deferred, rule out 
dysthymic disorder.  The Veteran testified that she sought 
in-service treatment more than once for her psychiatric 
complaints.  Additionally, the Veteran advised that she did 
not report the alleged sexual trauma experienced in service.  
Of record, however, is a statement issued by a fellow service 
member who had been stationed with the Veteran indicating 
that at the time of the sexual trauma, she had advised him of 
it.  He indicated that he did not witness the alleged 
assault, but was contemporaneously apprised of it.  The 
Veteran testified that she first sought post-service 
treatment for depression in December 1999.  In a March 2006 
formal finding, the Veteran's treatment records from Fort 
Meade (Black Hills VAMC) from 1999 to 2000, and from 
Minneapolis VAMC from 2000 to 2003, were found to be 
unavailable.  

The Board finds that a remand is necessary to further attempt 
to secure in-service treatment records regarding the 
Veteran's alleged in-service treatment for symptoms related 
to her currently diagnosed psychiatric disabilities.  The 
Veteran reported that she was treated more than once in 
service for depression-related symptoms, and that she was 
first treated for depression within one year following 
service separation (although these records have been formally 
found to be unavailable).  An August 1997 treatment record 
reflects that the Veteran was to be scheduled for psychiatric 
testing, however, there is no record of testing associated 
with her service treatment records.  As such, a further 
attempt should be made to secure any outstanding in-service 
mental health treatment records. 

Further, the Board finds that a remand is necessary for a VA 
examination to be scheduled and an opinion obtained as to the 
etiology of the Veteran's claimed psychiatric disorders.  
There is no question that the Veteran is currently diagnosed 
as having psychiatric disorders, but there is no opinion of 
record as to whether they are related to her period of active 
service or to a service-connected disability.  Thus, this 
claim must be returned so as a VA examination can be 
scheduled and an opinion obtained as to the Veteran's current 
disorders and whether these disorders are attributable to her 
period of active service or a service-connected disability.  
This examination is required pursuant to 38 C.F.R. § 
3.159(c)(4).

Of note, the Veteran was not provided notice compliant with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) regarding her secondary service connection 
claim for depression.  Upon appeal, the Veteran should also 
be provided adequate notice of her rights and 
responsibilities under of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 regarding her claim of service connection for 
depression as secondary to her service-connected 
disabilities.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is necessary.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to her claim of 
entitlement to service connection for 
depression as secondary to her service-
connected disabilities.

2.  The RO/AMC should request service 
treatment records pertaining to the 
Veteran, specifically mental health 
clinic treatment records.

3.  The RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

4.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the 
examiner with a summary of any 
stressor(s) established by the record, 
and the examiner should be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  

The examiner is requested to review all 
records associated with the claims file, 
including the VA outpatient treatment 
records, and following this review and 
the examination indicate whether the 
Veteran has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found 
established by the RO/AMC.  In addition, 
the examiner should also offer an opinion 
as to the date of onset of the Veteran's 
diagnosed depression and comment on 
whether the evidence clinically 
demonstrates that it was present during 
service and/or secondarily related to her 
service-connected disabilities.  If the 
Veteran does not have a psychiatric 
disorder that is caused by her service 
connected disabilities, the examiner 
should comment on whether any diagnosed 
psychiatric disorder is chronically 
worsened by the service connected 
disabilities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




